920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald HAYGOOD, also known as Mister, Plaintiff-Appellant,v.Pamela WITHROW, in her individual and official capacity,John Doe, in his individual and official capacity,Defendants-Appellees.
No. 90-1111.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and ALLEN, Senior District Judge.*

ORDER

2
This pro se Michigan prisoner appeals the district court's order dismissing his civil rights action as frivolous under 28 U.S.C. Sec. 1915(d).  He requests the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In a complaint filed under 42 U.S.C. Sec. 1983, Ronald Haygood, also known as Mister, claimed that defendants were deliberately indifferent to his health and safety in violation of the eighth amendment.  He alleged that defendants failed to repair a defective fire alarm system for a period of six months.  The district court dismissed the complaint as frivolous.


4
Upon review, we conclude that Haygood's complaint is frivolous because it lacks an arguable basis in law.   See Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 1831 (1989).  The alleged failure to correct a defective fire alarm did not violate the eighth amendment prohibition against cruel and unusual punishment.   See, e.g., Whitley v. Albers, 475 U.S. 312, 319 (1986).


5
Accordingly, the request for appointment of counsel is denied.  The district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles M. Allen, Senior District Judge for the Western District of Kentucky, sitting by designation